Title: To James Madison from William Buchanan, 26 January 1802
From: Buchanan, William
To: Madison, James


					
						Sir
						Isle of France Port N. West 26 January 1802
					
					I have the pleasure of acknowledging the receipt of the duplicate of your Circular under the 

date of the 1st. of August 1801 to the Consuls & Commercial Agents of the United States, which has 

given me the first information, that I was appointed Commercial Agent at this Port.  My Commission 

has not arrived, but I think, it will not be long, before I shall receive it, as my Friends Messrs S Smith 

& Buchanan inform me, it was forwarded by a Vessel, which sailed some time prior to the departure 

of the Conveyance, which brought me your Duplicate.
					George Stacey Esqr., who was appointed, by our late Consul, Vice Consul, will continue to 

perform the duties of the Office, untill I recieve my Commission.  When I enter on the duties of the 

Office, your instructions shall be most rigidly observed & I am confident, that the Administration at 

this Island will willingly cooperate with me, by adopting such measures as will enable me to detect 

any Ship, which may be sailing under the Flag of the United States with counterfeit Sea Letters, tho’ 

at present any measures to accomplish so desirable an Object are rendered unnecessary as 

Administration have recieved Officialy by way of the Cape of Good Hope a Copy of the Preliminary 

Articles of Peace between England & France.
					You will be so kind as to thank the President in my Name for the Confidence, he has been 

pleased to repose in me & assure him, that every thing shall be done on my part to give Satisfaction 

to such of my Compatriots as may have occasion to visit this Island.  I have the Honor to be Sir with 

much respect your most obedient Servt.
					
						W Buchanan
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
